In an action to restrain expulsion of members of a membership corporation, the complaint alleges that certain provisions of the constitution and by-laws were repealed by the action of less than the two thirds of the executive body required by the constitution and by-laws, in that the appellant corporation for a long period recognized amendment by such method. Order denying appellant’s cross motion, under rule 106 of the Rules of Civil Practice, to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action, affirmed, with $10 costs and disbursements. Paragraph ninth of the complaint contains an allegation that the constitution and by-laws were duly amended. (People ex rel. Crane v. Ryder, 12 N. Y. 433.) Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ., concur.